ORDER
PER CURIAM.
Defendant appeals after conviction and sentence on charges of murder in the first degree and armed criminal action. He also appeals denial of Rule 29.15 post conviction relief after an evidentiary hearing.
In review of the issues on direct appeal we find no error of fact or law. No jurisprudential purpose would be served by a written opinion.
On the post conviction relief appeal we find the judgment is supported by substantial evidence and is not against the weight of the evidence, the findings of fact are not clearly erroneous, no error of law appears and an opinion would have no precedential value.
The sentences and denial of post conviction relief are affirmed. Rule 30.25(b); Rule 84.16(b).